117 F.3d 1423
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Elmer J. Webb, Jr., Appellant,v.PULITZER PUBLISHING COMPANY, Appellee.
No. 97-1014.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 24, 1997.Filed:  July 10, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before HANSEN, ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
After remand, Elmer J. Webb, Jr., appeals from the district court's1 entry of judgment for defendant following a bench trial in his employment discrimination action.  Because Webb has not provided a transcript of the trial proceedings, we cannot review the district court's factual findings.  See Fed.  R.App. P. 10(b);  Meroney v. Delta Int'l Mach. Corp., 18 F.3d 1436, 1437 (8th Cir.1994);  Schmid v. United Bhd. of Carpenters  & Joiners, 827 F.2d 384, 386 (8th Cir.1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).


2
Accepting the district court's factual findings as true, we agree that judgment for defendant was proper.  See Davenport v. Riverview Gardens Sch. Dist., 30 F.3d 940, 945 (8th Cir.1994) (employer's identification of alleged rule infractions sufficiently set forth legitimate, nondiscriminatory reasons for plaintiff's termination);  cf.  Harvey v. Anheuser-Busch, Inc., 38 F.3d 968, 971-72 (8th Cir.1994) (summary judgment proper where plaintiff failed to present sufficient evidence that proffered reason was pretextual or that discriminatory motive was more likely).


3
Webb incorrectly argues that he was entitled to a jury trial.  His Title VII claim arose before the November 21, 1991 effective date of the 1991 Civil Rights Act, and the 1991 Act is not retroactive.  See Landgraf v. USI Film Prods., 511 U.S. 244, 280-86 (1994);  Wright v. General Dynamics Corp., 23 F.3d 1478, 1479 (8th Cir.1994).


4
Accordingly, we affirm.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri